internal_revenue_service department of the treasury washington dc index number number release date person to contact telephone number refer reply to cc dom corp plr-107269-99 date date this responds to your date request that we supplement our letter_ruling dated date plr-121425-98 the prior letter_ruling capitalized terms retain the meanings assigned them in the prior letter_ruling the prior letter_ruling addresses certain federal_income_tax consequences of the distributions of the stock of controlled a and controlled b and related transactions since issuance of the prior letter_ruling distributing has determined for business reasons that it would be preferable to not consummate the recapitalization described in step iv in the prior letter_ruling based on the information and representations submitted with the original and supplemental ruling requests we reaffirm the rulings and caveats other than caveat e set forth in the prior letter_ruling caveat e is hereby deleted from the prior letter_ruling this supplement is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of the prior letter_ruling and of this supplemental ruling should be attached to the federal_income_tax return of each affected taxpayer for the year in which the transactions covered by the two letters are completed plr-107269-99 under a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representatives sincerely assistant chief_counsel corporate by wayne t murray senior technician reviewer branch
